Citation Nr: 0027447	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-01 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected left knee disability, evaluated as 10 percent 
disabling from October 1, 1992, 20 percent disabling from 
June 10 to July 17, 1997, and 10 percent disabling from 
September 1, 1997.

2.  Entitlement to an increased rating for the service 
connected right knee disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1971 to December 
1972.

This appeal arises from a November 1997 rating decision of 
the Chicago, Illinois Regional Office (RO), which granted a 
20 percent evaluation for left knee disability from June 10 
to July 17, 1997, and then decreased the evaluation of the 
left knee to 10 percent disabling effective from September 1, 
1997.  In addition, the claim for a rating in excess of 10 
percent for the right knee was denied.  

The veteran testified before the undersigned veterans law 
judge by way of a videoconference hearing in August 2000.

In October 1999, the veteran requested consideration of the 
additional issue of service connection for residuals of a 
kidney biopsy performed at the VAMC in October 1999; however, 
as this issue has not been developed or certified on appeal 
to the Board, it is referred to the RO for appropriate 
consideration.


REMAND

The veteran contends that the RO erred by failing to award 
higher evaluations for the service connected bilateral knee 
disabilities.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that, in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  In this case, the veteran has complained 
of increased knee symptoms with use and during flare-ups.  
Accordingly, as the veteran has complained of increased 
symptoms to include pain and limitation of motion with use of 
the knees, an additional VA orthopedic examination should be 
conducted to address the factors mandated in DeLuca.  

The Board notes that the veteran's left knee is currently 
rated under Diagnostic Code 5257.  He testified as to the 
giving way of both knees due to lateral instability.  X-rays 
have demonstrated the presence of arthritis of both knees.  
Therefore, on remand, the RO must consider the principles of 
rating enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under 
certain circumstances, separate ratings may be assigned for 
separate manifestations of knee disability).

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran testified in 
August 2000 that he was scheduled to undergo a total left 
knee replacement in September 2000.  Accordingly, the veteran 
should be afforded an additional VA orthopedic examination 
for both knees at an appropriate point following the left 
knee replacement surgery.

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that an appellant was entitled to separate 
ratings for residuals of an injury to include painful scars 
as the assignment of separate ratings did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  The 
Board also notes that a 10 percent evaluation is warranted 
for superficial, poorly nourished scars with repeated 
ulceration.  DC 7803.  A 10 percent evaluation is warranted 
for superficial scars which are tender and painful upon 
objective demonstration.  DC 7804.  Scars may be evaluated on 
the basis of any limitation of function of the body part 
involved.  DC 7805.  Accordingly, the veteran should be 
afforded a VA scar examination to determine whether a 
separate rating is warranted under any of the above DC's for 
all scars which are related to the service connected knee 
disabilities.

The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records relative to the service connected 
knee disabilities should be obtained to include records from 
the Peoria VA outpatient clinic, the Iowa City VAMC and from 
St. Francis Hospital.

The Board also notes that by rating decision in January 1984, 
a 30 percent evaluation was assigned for the service 
connected left knee disability effective from September 1983.  
By rating decision in March 1992, a reduction from 30 to 10 
percent for the left knee was proposed.  The veteran received 
notice of the proposed reduction by letter in April 1992.  
The veteran submitted written argument against the proposed 
reduction along with private medical evidence in the form of 
a June 1992 statement from Thomas Webster, M.D., as well as a 
copy of an MRI of the knees.  The veteran's written materials 
were received at the RO on June 25, 1992.   By rating 
decision dated on June 29, 1992, the RO determined that the 
proposed reduction in the left knee rating should be 
effectuated.  The effective date of the reduction to 10 
percent disabling was October 1, 1992.  The veteran's 
statement and medical evidence were not considered.  By 
letter in July 1992, the veteran was informed that the left 
knee evaluation had been reduced, but the veteran was 
informed that he had an additional 60 days within which he 
could submit evidence to show why the reduction should not be 
made.  The RO then sent the veteran a letter in early August 
1992 informing him that another VA examination was being 
scheduled.  An examination was conducted and by rating 
decision at the end of August 1992 it was determined that the 
evidence did not support more than a 10 percent rating for 
either knee.  Although a copy of the letter from the RO to 
the veteran informing him of the August 1992 rating decision 
is not of record, a file memorandum dated on September 3, 
1992 indicates that as the veteran had been previously 
informed, the left knee disability rating was to be reduced 
from 30 percent to 10 percent disabling as of October 1, 
1992.  

Within one year from the date of the September 3, 1992 file 
memo, the veteran appeared and testified at a personal 
hearing at the RO in August 1993.  The veteran was scheduled 
to testify regarding a pension issue, but he and his 
representative provided argument and testimony against the 
reduction in the evaluation of the service connected left 
knee disability from 30 percent to 10 percent disabling.  The 
Board accepts the veteran's testimony, which was memorialized 
in writing in the form of a transcript, as a timely notice of 
disagreement with the issue of the propriety of the reduction 
from 30 percent to 10 percent disabling of the service 
connected left knee disability.  Accordingly, the RO must 
provide the veteran with a statement of the case relative to 
this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
This issue has not been certified for Board review and thus 
has not been listed on the title page of this decision. 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the service 
connected left and right knee 
disabilities in recent years.  
Thereafter, the RO should obtain legible 
copies of all records which have not 
already been obtained to include records 
from the Peoria VA outpatient clinic, the 
Iowa City VAMC and from St. Francis 
Hospital.  Once obtained, all evidence 
should be associated with the claims 
folder.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of left and right 
knee disability.  The claims folder must 
be made available to the examiner prior 
to the examination.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
All indicated tests must be performed to 
include complete range of motion studies.  
Normal range of motion findings should 
also be provided for the knees.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected left and right knees 
due to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The examiner should also 
indicate whether there is evidence of 
slight, moderate or severe impairment of 
the left or right knees due to recurrent 
subluxation or lateral instability.  In 
relation to all scars which are 
associated with the service connected 
bilateral knee disabilities, the examiner 
should also indicate whether there is 
evidence of superficial, poorly nourished 
scars with repeated ulceration; 
superficial scars which are tender and 
painful upon objective demonstration; or 
whether a scar limits the functioning of 
the body part involved.  The examiner 
must address each of the above rating 
criteria as part of the written report of 
examination.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
and the provisions of Green, DeLuca, 
Esteban and VAOPGCPREC 23-97.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

5.  The RO should provide the veteran and 
his representative with a statement of 
the case regarding the issue of the 
propriety of the reduction from 30 
percent to 10 percent disabling of the 
service connected left knee disability 
that conforms with the requirements of 38 
U.S.C.A. § 7105(d) (1).  In particular, 
the statement of the case should provide 
the veteran with the appropriate law and 
regulations pertaining to the reduction 
of a disability evaluation to include the 
provisions of 38 C.F.R. § 3.343 (relating 
to disabilities such as the veteran's 
left knee which have been in effect for 5 
year or more).  The statement of the case 
should include a discussion of how such 
laws and regulations affect the RO's 
decision and provide a summary of the 
reasons and bases for such decision.  The 
veteran and his representative should be 
given an opportunity to respond to the 
statement of the case.  The Board notes, 
however, that a perfected appeal consists 
of a timely filed notice of disagreement 
in writing and, after a statement of the 
case has been furnished to the veteran, a 
timely filed substantive appeal.  38 
C.F.R. § 20.200.  The Board may dismiss 
any appeal which fails to allege specific 
error of fact or law in the determination 
being appealed.  38 C.F.R. § 20.202.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



